DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Karlin (Reg. No. 62471) on Friday, May 20, 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 8 line 5, amended to “respective uppermost and lowermost layers”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a folding unit having a separator that is folded in a zigzag shape, first and second stacking units each having a separator, the first stacking unit and the second stacking unit are stacked on an uppermost layer and a lowermost layer of the folding unit, and wherein the separator of the folding unit has a thickness greater than a thickness of the separator stacked within each of the first and second stacking units. The prior art does not recognize the layer thickness difference. That is, the prior art does not disclose or recognize an advantage to the separator of the folding unit having a thickness greater than a thickness of the separator stacked within each of the first and stacking unit which are stacked on an uppermost and lowermost layer of the folding unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Kwon US 2014/0099525 has an electrode assembly made of two or more types of different unit cells (abstract). In the embodiment in Figure 4, the electrode assembly has a stacked/folded type unit cell 61 (Z-folded type) (folding unit) with stacked type unit cells 51 and 53 (stacking unit) disposed at the ends of the Z-folded type cell 61 (see Fig 4). However, Kwon does not disclose or discuss the thicknesses of the separators within the unit cells, and therefore would not render obvious the limitation regarding the folding unit separator having a thickness greater than the stacked unit separators. 
 Kwon US 2014/0050958 is similar to the Kwon reference having different unit cells. While noting that electrodes of different stacks can have different thicknesses (i.e. electrodes of less area can be taller, [0054]), Kwon does not discuss the separators in different stacks. Even further, Kwon teaches “sheets of separating film formed of the same materials used to form separators may be used” in [0059] and therefore suggests that the separator thicknesses are the same. Therefore, Kwon does not disclose or render obvious the limitation regarding the folding unit separator having a thickness greater than the stacked unit separators.
Kwon US 2014/0072850 also similar to Kwon having different unit cells, but there is no discussion of separator thicknesses.
Choi et al. US 2016/0293994 is considered to be one of the closest references to the limitation regarding separator thicknesses. In an embodiment, a folding asymmetrical separator 220’ (made up of first 222 and second 223 separator) has unit cells 210-213 (with electrodes and separators) disposed thereon, and it is folded (Fig 8, a portion thereof provided below). The first and second separators can have different design structures including thickness, and changed to suit the positive or negative characteristics of the electrodes ([0073]). However, Choi does not discuss the separators inside the bi/quad-cells. Further, even though the asymmetrical separator has multiple layers/separators that can have different thicknesses, Choi does not mention which side should have a thicker or thinner separator, nor if the summation of both the layer thicknesses is smaller, equal, or larger than the thickness of the separator in the bicells. At best, Choi merely suggests a bigger size based on the relative sizes in the Figures which are not drawn to scale, but still does not provide any specific motivation or relative thicknesses. As such, Choi does not render obvious the limitation regarding the folding unit separator having a thickness greater than the stacked unit separators.
 
    PNG
    media_image1.png
    314
    677
    media_image1.png
    Greyscale

 Lee et al. 2002/0160258 and Lee US 2002/0160257 have bicells 17 with separator layers 15, which is then wrapped in a separator film 19 in a z-shape. However, Lee notes that the “same material was used for the separator layer and the separator film” [0067]; therefore, Lee suggests the same thicknesses.
Kim et al. US 2007/0184350 is similar to the Lee references. Kim has separators 210 in bicells/unit cells with a thickness between 5-300 microns [0026], and a separation film 300 that wraps the bicells. The separation film “has a relatively higher thermal shrinkage rate, as compared to the separator of the unit cells” [0041], further teaching “a thinner separator may have a higher thermal shrinkage rate, as compared to a relatively thicker separator” [0043]. Therefore, Kim appears to suggest that the wrapping separation film is thinner than a separator of bicell/unit cell (opposite as claimed). While Kim discusses other ways how to achieve this higher thermal shrinkage rate (i.e. material), Kim provides no further examples or specifics of different materials or thicknesses. Therefore, Kim does not render obvious the limitation regarding the folding unit separator having a thickness greater than the stacked unit separators.
Yoon et al. US 2009/0305121 has cell units 100-500 that are rolled and have a non-illustrated separator that separates the electrode and winds around ([0055]). Several unit cells are placed on a separate separator 910 (Fig 9), and the separate separator is rolled so all the cell units get rolled together. However, Yoon does not discuss the thicknesses of the separators. Therefore, Yoon does not render obvious the limitation regarding the folding unit separator having a thickness greater than the stacked unit separators.
Hying et al. US 2010/0279173 is directed to a separator of a generic electrode assembly (abstract). Hying teaches separators preferably have a thickness of less than 50 microns, and the thickness of the separator has a considerable influence on the properties of the separator since firstly the flexibility but secondly also the surface resistance of the separator impregnated with electrolyte are dependent on the thickness of the separator ([0049]). Moreover, relatively thin separators permit a higher packing density in a battery stack, so that a greater quantity of energy can be stored in the same volume ([0049]). Therefore, Hying appears to teach a general result effective variable teaching for the separator thicknesses, but does not suggest applying one thickness to one separator and a different thickness to a different separator. Therefore, Hying does not render obvious the limitation regarding the folding unit separator having a thickness greater than the stacked unit separators.
Nakamura et al. US 2012/0121967 has a battery with a z-folding separator, and the separator is between 5-25 microns, based on REV rationale [0089]. Nakamura teaches when the separator is excessively thicker, a filling amount of active material is deteriorated so that battery capacity is reduced, and ion conductivity is reduced so that current properties are reduced. When the separator is excessively thinner, mechanical strength of film is reduced [0089]. However, Nakamura does not suggest applying one thickness to one separator and a different thickness to a different separator. Therefore, Nakamura does not render obvious the limitation regarding the folding unit separator having a thickness greater than the stacked unit separators.
Kang et al. US 2010/0279161 is similar to the Lee and Kim reference. Kang teaches unit cells with separators between 5-300 microns [0060] that are in unit cells, and a second separator that is used to wrap multiple unit cells. The disclosure states “the separator and the separator sheets may be made of the same material or different materials” [0059]. However, Kang does not provide a discussion of how one could be different from the other, nor does Kang suggests which separator would be different. Therefore, Kang does not render obvious the limitation regarding the folding unit separator having a thickness greater than the stacked unit separators.
Jeong US 2016/0322618 discloses bicells with separators, and the bicells are wrapped in a separator film. On the outermost bicells on the outermost electrode is a safety electrode 110 which is a current collector 114 with one layer of active material 112 and on the other side is a safety separator 116. Said safety separator is 1.5-1.7 greater than the separators in the rest of the bicell [0092]. Therefore, while there is a separator that is thicker than another separator, Jeong does not suggest applying the increased thickness to a folding separator film. While having a separation film 310 that wraps multiple electrode assemblies, Jeong does not concern itself with the thickness of said separation film. Therefore, Jeong does not render obvious the limitation regarding the folding unit separator having a thickness greater than the stacked unit separators.
In conclusion, the best combination of references is Kwon US 2014/0099525 in view of Choi et al. US 2016/0293994 or Kang et al. US 2010/029161. While Kwon discloses the claimed electrodes of the folding unit and stacking units with separators, Kwon is silent to the relative thickness of the separators. Choi has a folding asymmetric separator that appears in the figures to be thicker than the separators of the unit cells, and teaches the first and second separators of the folding separator can have different thicknesses; however, Choi does not mention that the figures are drawn to scale, nor does Choi suggest that asymmetric separator is thicker than the separators of the unit cells as Choi does not provide a specific motivation. Alternatively, Kang teaches the separators and the separator sheets may be made of the same material or different materials” [0059], but does not discuss how said separators and sheets are different. Even if Kang suggests different thicknesses, Kang does not provide a motivation for making the separator of the folding unit thicker than the thickness of the stacked separators. Therefore, the prior art does not render the claim obvious. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725